The COURT.
The case shows that the section of land, part of which is demanded in this action, was “ duly entered by plaintiff as desert land on the 15th of April, 1882, and twenty-five cents per acre paid thereon by plaintiff to the United States government for each and every acre of said section.” Land thus entered under the act “to provide for the- sale of desert lands,” etc. (Supplement to Rev. Stats. U. S. 1874-1881, p. 289, ch. 107), is reserved from entry under other laws, and gives the right of possession for three years to the proposed purchaser. The plaintiff herein was, therefore, entitled to recover. The fact that defendant, after the commencement of this action, claimed (as appears from a memorandum upon the books of the “ United .State land office at Los Angeles”) a portion of the land as a pre-emptor constituted no defense.
Judgment reversed and cause remanded for a new trial.